                       IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE:

RICHARD MCKAY OSBORNE, JR.                          CASE NO: 17-14920 aih

DANIEL M. MCDERMOTT                                 CHAPTER 7
UNITED STATES TRUSTEE
                                                    ADVERSARY PROCEEDING NO.
                Plaintiff                           18-01124 aih

         Vs

RICHARD MCKAY OSBORNE, JR.
      &
TRICIA A. OSBORNE

                Defendants

                     NOTICE OF WITHDRAWAL AS COUNSEL FOR
                  RICHARD M. OSBORNE, JR and TRICIA A. OSBORNE

         Now comes attorney Heather L. Moseman and notifies this Court of withdrawal as

counsel for Defendant Richard M. Osborne, Jr. under Ohio Rule of Professional Responsibility

1.16(b)(5)&(6). Attorney Moseman has provided regular bills to Mr. Osborne, Jr and has not

received a payment since January 2019. Attorney Moseman notified Mr. Osborne, Jr. via email

that to continue representation payment in full for work done to date must be made. Mr.

Osborne, Jr. was not able to make the payment and understood representation would terminate if

payment could not be made. To date Mr. Osborne, Jr. owes Moseman Law Office, LLC in

excess of $6000.00 and to continue to represent Mr. Osborne, Jr. would create a financial

hardship to Attorney Moseman.

         Wherefore, attorney Moseman notifies this Court of withdrawal as counsel of record for

Richard M. Osborne, Jr. and Tricia A. Osborne.




18-01124-aih       Doc 19    FILED 08/16/19      ENTERED 08/16/19 14:03:53          Page 1 of 2
                                                     Respectfully submitted,

                                                     _/s/ Heather L. Moseman____________
                                                     Heather L. Moseman, Esq. (0076457)
                                                     MOSEMAN LAW OFFICE, LLC
                                                     Attorney for Debtors
                                                     8500 Station Street, Suite 210
                                                     Mentor, Ohio 44060
                                                     Telephone: 440-255-0832
                                                     heather@mosemanlaw.com

                                 CERTIFICATE OF SERVICE

    I certify that on August 16, 2019 a true and correct copy of the NOTICE OF
WITHDRAWAL AS COUNSEL FOR RICHARD M. OSBORNE, JR and TRICIA A.
OSBORNE was served:

Via the court's Electronic Case filing System on these entities and individuals who are listed on
the court's Electronic Mail Notice List:

       Scott R. Bellhorn, Office of US Trustee via ECF filing

       David Simon, chapter 7 Trustee via ECF filing.

And by regular U.S. Mail, postage prepaid, on:

       Richard M. and Tricia A Osborne, Jr. at 9050 Jackson Street, Mentor, OH 44060

                                                             /s/ Heather L. Moseman
                                                             Heather L. Moseman (0076457)
                                                             MOSEMAN LAW OFFICE, LLC




18-01124-aih      Doc 19     FILED 08/16/19      ENTERED 08/16/19 14:03:53           Page 2 of 2
